This is an appeal from an order of the Corporation Commission made on the 21st day of June, 1919, in which it was "ordered and adjudged that the Southwestern Bell Telephone Company, so long as proper traffic arrangements exist, be and is hereby ordered to complete connection at Tecumseh for calls to Shawnee or points beyond, when originating at Asher or other points located on and routed over the toll lines owned and operated by the Tecumseh and Asher companies."
From this order the plaintiff in error perfected an appeal on December 18, 1919, by filing its petition in error in this court with copy of case-made attached.
This cause comes on to be heard on a confession of error filed by the Attorney General on April 27, 1920, wherein it is stated:
"That the commission in its order made in said cause, to be found on page 38 of the record filed herein, bases its order and decision on a previous order made by the commission in the case of the Comanche Telephone Company v. Pioneer Telephone 
Telegraph Company, from which said order and decision, the defendant, Pioneer Telephone  Telegraph Company, appealed to the Supreme Court of Oklahoma; that this court in said cause No. 8023, Pioneer Telephone  Telegraph Co. v. State of Oklahoma et al., on the 20th day of January, 1920, reversed the Corporation Commission's order rendered in said *Page 120 
cause and remanded the same with direction to dismiss the complaint filed therein; that the above entitled cause is identical with the said appeal No. 8023, and the Supreme Court, by rendering said decision, has disposed of all questions involved in the instant case, and appellee, State of Oklahoma, therefore confesses error in this cause and in the said order No. 1570 issued by the Corporation Commission and agrees that this honorable court may reverse and remand the same with directions to dismiss the complaint filed in said cause."
From an examination of the record we find, as stated by the Attorney General, that the questions involved in this appeal are identical with those passed upon by this court in case No. 8023, Pioneer Telephone  Telegraph Company v. State et al.,77 Okla. 216, and which were passed upon by this court on the 20th day of January, 1920, wherein the order of the Corporation Commission was reversed and the cause remanded with directions to dismiss the complaint filed therein, and that the questions of law therein are controlling in the instant case.
The confession of error of the Attorney General is therefore approved, and it is ordered that the orders of the Corporation Commission made in this cause be, and the same are hereby reversed, and the cause remanded with directions to dismiss the complaint filed in this cause.
All the Justices concur.